department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date tl-n-196-00 cc intl uilc internal_revenue_service national_office field_service_advice memorandum for michael h frankel senior technical reviewer cc intl from subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x y country z year sec_1 - issue whether x a domestic_corporation was a dual_resident_corporation in year sec_1 - when it was not itself subject_to country z tax but where rather x’s losses reduced the amount of taxable_income of y its country z parent that was subject_to country z tax conclusion x was not a dual_resident_corporation during year sec_1 - facts x a domestic_corporation was a member of a calendar_year u s consolidated_return group during year sec_1 - the stock of x and the other members of the consolidated_return group was owned indirectly by a country z corporation y x conducted business solely in the u s and had no contacts with nor made any filings in any foreign_country x had no liability to file a return or pay tax in country z normally country z would not have recognized the existence of x its assets or operations for any purpose as country z respected the u s corporate existence of x for all purposes however pursuant to permission of the country z tax authorities y included the x losses for year sec_1 - when reporting its taxable_income for country z tax purposes this permissive inclusion did not affect the status of x for any country z purpose and did not subject x to the taxing jurisdiction of country z the country z tax_liability if any resulting from the election was the sole responsibility of y law and analysis sec_1503 provides that a ‘dual consolidated loss’ means any net_operating_loss of a domestic_corporation which is subject_to an income_tax of a foreign_country on its income without regard to whether such income is from sources in or outside of such foreign_country or is subject_to such a tax on a residence basis sec_1_1503-2a b of the temporary regulations in effect for taxable years beginning after and before date temporary regulations provided the term dual_consolidated_loss means the net_operating_loss of a domestic_corporation incurred in a year in which the corporation is a dual_resident_corporation sec_1_1503-2a b of the temporary regulations provided a domestic_corporation shall be a dual_resident_corporation if the worldwide income of such corporation is subject_to the income_tax of a foreign_country or such corporation is subject_to the income_tax of a foreign_country on a residence basis and not on a source basis sec_1_1503-2 of the regulations in effect for taxable years beginning on or after date final regulations provides the term dual_consolidated_loss means the net_operating_loss of a domestic_corporation incurred in a year in which the corporation is a dual_resident_corporation sec_1_1503-2 of the final regulations provides a dual_resident_corporation is a domestic_corporation that is subject_to the income_tax of a foreign_country on its worldwide income or on a residence basis a corporation is taxed on a residence basis if it is taxed as a resident under the laws of the foreign_country the temporary regulations and the final regulations exclude from the definition of dual_resident_corporation a u s_corporation that is not itself subject_to country z tax where the losses of the u s_corporation instead reduce the amount of its country z parent’s income that is subject_to country z tax in the instant case x was not subject_to country z tax in year sec_1 - as x had no liability to file a return in country z nor was x taxed by country z on a worldwide or residence basis during those years x had no physical presence in country z and no country z source income rather y was taxed on its ratable share of all of x’s income please call ken allison pincite-3860 if you have any further questions
